Opinion issued on January 18, 2008. 






 


In The
Court of Appeals
For The
First District of Texas


NO. 01-08-00031-CV



IN RE LA RHONDA TORRY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

 By petition for writ of mandamus, relator, LaRhonda Torry, challenges the
refusal of respondent, Gerry Birnberg, Chair of the Harris County Democratic Party,
to certify her name for placement on the March 4, 2008 Democratic Primary Election
ballot for the office of State Representative, District 147. 
	We deny the petition.  We overrule all pending motions as moot.  We lift the
stay granted in our order dated January 15, 2008.  
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Bland.